This defendant was convicted under the second count of an affidavit which charged that "* * * he did keep, or have in his possession, or receive or possess, spirituous, vinous, or malt liquors, or other prohibited alcoholic liquor or beverage," etc. Failing to pay the fine and cost, the court sentenced defendant to hard labor for the county on October 18, 1920. From the judgment and sentence he appeals. The trial judge certifies to this court that no bill of exceptions has been presented to him in this case for his approval and signature, and that the time prescribed by law for the presentation of a bill of exceptions has expired. The record appears regular, and no error is apparent thereon. It follows that the judgment must be affirmed.
Affirmed.